Origo Acquisition Corporation
708 Third Avenue
New York, New York 10017

December 19, 2016

Aina Le’a, Inc.
Suite 2617, 69-201 Waikoloa Beach Drive
Waikoloa, HI 96738
Attn: Robert J. Wessels, Chief Executive Officer
Telephone No: (808) 886-1702
Email: bob@ainalea.com

Re: Sponsor Group Forfeiture

Dear Mr. Wessels:

Reference is hereby made to that certain Merger Agreement, dated as of the date
hereof (the “Merger Agreement”), by and among Origo Acquisition Corporation, a
Cayman Islands company (“OAC”), Aina Le’a Inc., a Delaware corporation (the
“Company”), Aina Le’a Merger Sub, Inc., a Delaware corporation and a
wholly-owned subsidiary of the Company, and Jose Aldeanueva, solely in the
capacity as the OAC Representative thereunder. Any capitalized term used, but
not defined in this letter agreement (this “Letter”) will have the meaning
ascribed to such term under the Merger Agreement.

The members of the OAC Sponsor Group hereby agree that, subject to and
conditioned upon the Closing under the Merger Agreement, the OAC Sponsor Group
will, immediately prior to the Effective Time, forfeit a number of OAC Ordinary
Shares that are part of the 1,050,000 “initial shares” as defined in the IPO
Prospectus (“Promote Shares”) based on the Non-Redemption Amount using the
formula below, with each member of the OAC Sponsor Group forfeiting such Promote
Shares (rounded down to the nearest whole share) pro rata based on the Promote
Shares held by such member as compared to the Promote Shares held by all members
of the OAC Sponsor Group. If the Non-Redemption Amount is $33,000,000, the OAC
Sponsor Group will forfeit 625,000 Promote Shares. If the Non-Redemption Amount
is less than $33,000,000, the number of Promote Shares forfeited by the OAC
Sponsor Group will increase based on the remaining Non-Redemption Amount, such
that the remaining Promote Shares not forfeited by the OAC Sponsor Group will
equal the product of (i) 425,000 shares, multiplied by (ii) a fraction, the
numerator of which is the Non-Redemption Amount, and the denominator of which is
$33,000,000. Notwithstanding the foregoing, the maximum number of Promote Shares
that the OAC Sponsor Group shall forfeit hereunder shall not exceed 850,000
Promote Shares.

This Letter shall be governed by and construed under the laws of the State of
New York without giving effect to any conflict of law provisions. Except as
expressly set forth herein, this Letter will be interpreted and construed in a
manner consistent with the Merger Agreement. This Letter, together with the
Merger Agreement and the Ancillary Documents, constitutes the entire
understanding of the parties with respect to its subject matter hereof and
supersedes any prior oral or written communication or understanding with respect
thereto. In the event that the Merger Agreement is validly terminated in
accordance with its terms prior to the Closing, this Letter shall automatically
terminate and become null and void and be of no further force or effect, and the
parties shall have no obligations hereunder. This Letter may be executed in any
number of counterparts, including by transfer of originally signed documents by
facsimile, pdf or other electronic document transmission, each of which shall be
treated as an original signature and as part of the same instrument.

{Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 

 

To indicate your acceptance to the provisions of this Letter, please sign in the
space provided below.

Sincerely,

OAC:

ORIGO ACQUISITION CORPORATION

By: /s/ Jose Aldeanueva
Name: Jose Aldeanueva
Title: Chief Financial Officer

OAC Sponsor Group:

EJF OPPORTUNITIES, LLC

By: /s/ Edward J. Fred
Name: Edward J. Fred
Title: President

/s/ Stephen B. Pudles
Stephen B. Pudles

/s/ Jose Aldeanueva
Jose Aldeanueva

JEFFREY J. GUTOVICH PROFIT SHARING PLAN

By: /s/ Jeffrey J. Gutovich
Name: Jeffrey J. Gutovich
Title:

/s/ Barry Rodgers
Barry Rodgers

 

{Signature Page to Sponsor Group Letter}

 

 

Acknowledged and Agreed effective as of the date first set forth above:

AINA LE’A, INC.

By:/s/ Robert Wessels

Name: Robert Wessels

Title: Chief Executive Officer

 

 

{Signature Page to Sponsor Group Letter}

 